                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION - DETROIT
IN RE:
         ALPHONSO LAMONT TAYLOR                   BANKRUPTCY NO.: 20-41507-MLO
                                                  CHAPTER 7
                                                  HONORABLE MARIA L. OXHOLM
              DEBTOR
______________________________________/
MARGUERITE HAMMERSCHMIDT (P53908)
Attorney for Debtor
26676 Woodward Ave
Royal Oak, MI 48067
(248) 988-8335

CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000                              /

EXHIBITS TO MOTION OF SANTANDER CONSUMER USA INC. DBA CHRYSLER
CAPITAL AS SERVICER FOR CCAP AUTO LEASE LTD. FOR RELIEF FROM THE
  AUTOMATIC STAY AND FOR WAIVER OF PROVISIONS OF FRBP 4001(a)(3)

             1.    Lease Agreement and Title

                                       /s/ Craig S. Schoenherr, Sr.
                                       ____________________________________
                                       CRAIG S. SCHOENHERR, SR. (P32245)
                                       Attorney for Creditor
                                       O’REILLY RANCILIO P.C.
                                       Sterling Town Center
                                       12900 Hall Road, Suite 350
                                       Sterling Heights, MI 48313-1151
                                       (586) 726-1000
                                       ecf@orlaw.com

DATED: February 24, 2020




  20-41507-mlo    Doc 16   Filed 02/24/20       Entered 02/24/20 14:43:41   Page 1 of 6
20-41507-mlo   Doc 16   Filed 02/24/20   Entered 02/24/20 14:43:41   Page 2 of 6
20-41507-mlo   Doc 16   Filed 02/24/20   Entered 02/24/20 14:43:41   Page 3 of 6
20-41507-mlo   Doc 16   Filed 02/24/20   Entered 02/24/20 14:43:41   Page 4 of 6
20-41507-mlo   Doc 16   Filed 02/24/20   Entered 02/24/20 14:43:41   Page 5 of 6
20-41507-mlo   Doc 16   Filed 02/24/20   Entered 02/24/20 14:43:41   Page 6 of 6
